 
 [graph1.jpg]
On2 Technologies, Inc.
21 Corporate Drive, Suite 103
Clifton Park, NY 12065
www.on2.com

 
As of February 28, 2006


Matt Frost


Dear Matt:


The following constitutes the employment agreement (the "Agreement") between you
(the "Executive") and On2 Technologies, Inc. (the "Company"), a Delaware
corporation. This letter sets forth the terms of your employment as Senior Vice
President and General Counsel.


1.    EMPLOYMENT; ACCEPTANCE OF EMPLOYMENT; FUTURE ADVANCEMENT The Company
hereby employs the Executive during the Term (as defined below) on a full-time
basis to render exclusive services to the Company as Senior Vice President and
General Counsel. The Executive hereby accepts this employment and will render
his services as required by the Company conscientiously, loyally, competently
and to the best of his talents and abilities throughout the Term in accordance
with the direction and control of his designated supervisor. Upon the earlier of
the departure of any current Executive Vice President from the Company or six
(6) months from the date hereof, the Company shall appoint Executive to the
position of Executive Vice President and General Counsel.


2.    TERM OF AGREEMENT. The initial term of this Agreement shall commence on
the date hereof and terminate on February 28, 2008. This Agreement may be
renewed by the Company upon 90 days' written notice to the Executive prior to
the expiration of the initial term or any renewal term and acceptance of such
offer of renewal by the Executive. The initial term, as extended by any renewal
term, is referred to herein as the "Term".


3.    EXECUTIVE'S DUTIES.


a.    The Executive's duties include those services customarily rendered by a
general counsel of a publicly traded company of the size of the Company in the
Company's industry, with such other duties and services as may reasonably be
assigned to him from time to time in the conduct of the business of the Company.


b.    The Executive's services shall be rendered primarily at the Company's
offices in New York, New York and at such other locations as the Company may
from time to time reasonably request consistent with its business needs. Travel
(and related expenses) to such other locations will be at the Company's expense.
Executive shall continue to be permitted to work from his residence 1 day per
week and otherwise as reasonably possible (e.g., upon the absence from the New
York office of other principal executives), it being understood that
occasionally such a schedule may not be possible depending on his workload.


4.    EXCLUSIVITY, RESTRICTIVE AGREEMENTS.


a.    During his employment, the Executive shall devote all of his business
time, skill and energies exclusively to the business of the Company.

-1-

--------------------------------------------------------------------------------


 
b.    The Executive acknowledges that the nature of the services, position and
expertise of the Executive are such that he is capable of competing with the
Company and seriously damaging its business and its prospects to the detriment
of its stockholders and employees. In consideration of the Company's performance
of its obligations under this Agreement, during the Term and thereafter during
the Restricted Period (as defined below) the Executive shall not (i) directly or
indirectly enter into the employ of, or render any advice or services, whether
or not for compensation, to, any Person (as defined below) engaged in any
Competitive Business (as defined below); (ii) directly or indirectly engage in
any Competitive Business; and (iii) directly or indirectly become interested,
whether or not for compensation, in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity or, in the
case of any such company whose securities are traded on a national securities
exchange in the United States or otherwise or in the over-the-counter market,
acquire, directly or indirectly, an interest in excess of one percent (1%) of
the outstanding capital stock of such company. The Company's business is
worldwide in scope; accordingly, the Executive agrees that this covenant not to
compete shall not be subject to any geographical limit.


c.    For purposes of this Section, any "Competitive Business" shall mean any
business (including, for the avoidance of doubt, any division, unit, subsidiary
or affiliate of any other business whether or not such other business is a
Competitive Business unless the Executive can demonstrate upon the Company's
request that his employment by, engagement in, or his interest in, such unit,
division, subsidiary or affiliate does not and will not require him to provide
services, information, advice or relevant knowledge, skill, know-how or contacts
to the Competitive Business during the Restricted Period) which is engaged in
the design or development of digital compression, decompression or playback
technologies in the computing, telecommunications or entertainment industries.


d.    For purposes of this Section, "Person" shall mean any corporation,
partnership, trust, individual or any other entity.


e.    For all purposes of this Section 4, "Restricted Period" shall be the 365
days immediately following termination of employment whether such termination is
by resignation or termination by the Company with or without Cause (as defined
below) or upon the expiration of the Term.


5.    COMPENSATION.


a.    During the Term the Executive shall receive base compensation at the rate
of $182,500 per year, payable semi-monthly, and pro-rated from your start date
as General Counsel of February 28, 2006. Such base salary as may be increased
from time to time and is hereinafter referred to as "Base Salary".


b.    The Company will reimburse the Executive for expenses related to its
business actually incurred or paid by the Executive in the performance of his
duties under this Agreement, including without limitation home cable modem and
satellite modem bills and cell phone bills, upon presentation of accountings,
expense statements, vouchers or such other supporting information as may be
required by the Company's policies.


c.    The Company shall include Executive in any incentive compensation or other
bonus plan available to the most senior members of the Company’s management.


d.    Executive will receive a stock option grant in our non-qualified plan
of`75,000 shares to be granted under the Company’s 2005 Incentive Compensation
Plan. This grant will vest in two equal installments; one-half (1/2) on date of
grant; and one-half (1/2) on February 28, 2007.
 
6.    EXECUTIVE BENEFITS.


a.    During the Term, the Executive shall be entitled to participate in such
group health, retirement, profit sharing, 401(k) and other benefits programs or
plans, qualified or unqualified, including any future stock option, bonus or
other incentive program, which are or become available to other senior
executives of the Company, subject to the policies of the Company with respect
to all of such programs or plans. Nothing in this clause 6a. shall be construed
to create a contractual obligation to provide the Executive with any particular
form or type of benefit or to limit the

-2-

--------------------------------------------------------------------------------


 
discretion of the Board of Directors or Compensation Committee or any other duly
authorized or appointed plan administrator is permitted to exercise under any
such benefit programs or plans.


b.    During the Term the Executive shall be entitled to four weeks' paid
vacation per year of employment to be scheduled on reasonable notice to the
Company and to be taken, accrued and paid on the same basis as other employees
of the Company.


7.    TERMINATION OF EMPLOYMENT FOR CAUSE.


a.    The Company may terminate employment of Executive for any of the following
reasons, each of which is defined as "Cause:"


i.    commission of a felony, any crime of moral turpitude or any act of
material fraud or dishonesty;


ii.    repeated failure to satisfactorily perform material services required
under this Agreement in accordance with the requests of the Board of Directors;


iii.    willful misconduct or gross negligence in the performance of his duties;


iv.    disregard or violation of the legal rights of any employees of the
Company or of the Company's written policies regarding harassment or
discrimination; or


v.    a breach of any material provisions of this Agreement (including, but not
limited to, any breach of Sections 3 or 10).


If the Company terminates the employment of the Executive for Cause, or if the
Executive resigns during the Term, the Company's obligations under this
Agreement to pay further compensation shall cease forthwith, except that the
Company will pay the Executive, within 30 days from the date of termination of
his employment, in full and complete satisfaction of all of the Company's
obligations under this Agreement, (i) the Base Salary and, subject to submission
of all required documentation, reimbursable expenses accrued (but unpaid) to the
date of termination and (ii) any accrued but unused vacation days paid at the
rate of the Executive's Base Salary and during the six months after such
termination will further provide all benefits as would have been provided had
employment continued including medical, disability and life insurance; PROVIDED,
that in the case of the death of the Executive during such six-month period,
medical insurance will be continued for the Executive's spouse and children for
the duration of such period. Nothing contained in this Section 7.a shall be
construed to alter the Executive's right under any stock option plan pursuant to
which options have been issued to Executive.


b.    If the Executive dies during the Term, such death shall be deemed
termination for Cause and the Company's obligation to Executive's estate shall
be the same as those for termination for cause as defined in Section 7.a above.


c.    If, as a result of the Executive's disability or incapacity during the
Term due to physical illness or condition, or mental illness during his
employment with the Company, the Executive is unable to perform his duties
hereunder for a consecutive 6-calendar week period, or an aggregate period of 12
calendar weeks during any 12 months (or such longer period as may be required to
comply with the Family Leave Act or other applicable law), the Company shall
have the right, upon written notice to the Executive, to terminate the
Executive's employment under this Agreement. Such a termination shall be deemed
termination for Cause as defined in Section 7.a but shall in no case become
effective until the date at which the Company's long-term disability plan pays
benefits to him.


d.    Any alleged breach of this Agreement by either party shall not be deemed a
breach until such time as the breaching party shall have received written notice
from the non-breaching party setting forth the alleged breach ("Alleged Breach
Notice") and the breaching party shall not have cured (if curable) the breach
set forth in the Alleged Breach Notice in the 15 days (10 days for defaults in
payments) after receipt of such Alleged Breach Notice. If the breach set forth
in the Alleged Breach Notice is not curable and has not resulted in a
substantive and material adverse effect on the party sending the Alleged Breach
Notice, the Company and the Executive shall, at the request of the other,
attempt to meet and discuss such alleged breach before resorting to remedies or
rights under this Agreement or otherwise.

-3-

--------------------------------------------------------------------------------



Notwithstanding the foregoing, this Section shall not apply to, and the
Executive shall have no right to cure, a breach by him under clauses (i) and
(iv) of the definition "Cause" contained in Section 7.a, above.


8.    TERMINATION OTHER THAN FOR CAUSE.


a.    If the Company terminates the Executive's employment without Cause, the
Company's obligations under this Agreement shall be as follows:


i.    The Company will continue to pay to the Executive, or in the case of death
of the employee to his successors or legal representatives or to his estate,
during the 180 days immediately following such termination of employment or
expiration of the Term, as the case may be (such period is hereinafter referred
to as the "Severance Period"), his Base Salary on a monthly basis as would have
been paid to the employee had his employment with the Company continued;


ii.    The Company shall pay to the Executive his proportionate share of any
bonus compensation to which he would have received had he continued to be
employed until the end of the relevant bonus calculation period. Such bonus
compensation shall be payable in a lump sum within 30 days of determination of
Executive's bonus amount;


iii.    The Company will continue to provide all benefits to the Executive
during the Severance Period as would have been provided had employment
continued, including medical, disability and life insurance. In the case of the
death of the employee, medical insurance will be continued for Executive's
spouse and children for the duration of the Severance Period; and


iv.    The Company will reimburse the Executive for all reimbursable expenses
accrued (but unpaid) to the date of termination or expiration of the Term, as
the case may be; and within 10 business days after such termination, any accrued
but unused vacation days paid at Executive's Base Salary.


b.    If a termination without Cause takes effect prior to the expiration of the
Term, all of the Executive's stock options which would have vested and become
exercisable had the Executive's employment continued to the end of the Term in
which such termination without Cause has occurred shall vest and become
exercisable, and the Executive may exercise all options held by him which have
thereby vested and become exercisable during the period ending on the last day
on which the Executive may exercise such options under the terms of the
applicable option plan or 90 days from the date of termination, whichever is
later.


c.    Notwithstanding Section 8(b), if the Company terminates the Executive's
employment without Cause following a business combination (including sale of
assets, merger, consolidation or other transaction that results in the
stockholders of the Company receiving liquid consideration for a majority of the
holdings in the Company accompanied by a change in actual control of the
Company), all stock options theretofore granted to the Executive shall vest and
become exercisable, and the Executive may thereafter exercise all options held
by him during the period ending on the last day on which the Executive may
exercise such options under the terms of the applicable option plan or 90 days
from the date of termination, whichever is later.


9.    EXECUTIVE’S TERMINATION FOR GOOD REASON.


a.    If the Executive terminates his employment for Good Reason, the Company's
obligations to pay further compensation under Section 5 shall cease forthwith,
except that the Company shall pay the Executive:


b.    all Base Salary for the period of the Term that remains;


c.    any amount of any bonus that has become payable with respect to a
completed Calendar Year but has not been paid to the Executive;


d.    the Board's good faith estimate of the amount of a bonus, if any, that
would become payable for the Calendar Year in which such termination occurs,
based upon the goals agreed to by the Company and the Executive or established
by the Compensation Committee for such Calendar Year: and

-4-

--------------------------------------------------------------------------------


 
e.    an amount equal to all reasonably-documented reimbursable expenses accrued
(but unpaid) to the date of termination.


f.    "Good Reason" means the occurrence of any of the following:


(i)    the Executive is demoted or removed from, or does not continue to hold,
the positions or offices described in Section 1(a) hereto; or


(ii)    the assignment to the Executive without his consent of any duties
inconsistent in any material respect with his position or with his authority,
duties or responsibilities as chief executive officer, or any other action by
the Company which results in a diminution in position, authority, duties or
responsibilities from the position, authority, duties or responsibilities of a
general counsel of a company similar in size, capital structure and business to
the Company, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith;


(iii)    the Company fails to pay or provide when due (or reduces) the Base
Salary or benefits to which the Executive is entitled hereunder, which failure
is not cured (or which reduction is not corrected) within 15 days after the
receipt by the Company from the Executive of his written notice referring to
this provision and describing such failure (or reduction).


g.    "Calendar Year" means the twelve months ending December 31 in which any
part of the Term falls.


10.    NONDISCLOSURE.


a.    Except as required in order to perform his obligations under this
Agreement, the Executive shall not, without the express prior written consent of
the Company, directly or indirectly, disclose or divulge to any other person or
entity any of the Company's Confidential Information or Trade Secrets at any
time (during or after the Executive's employment) during which such data or
information continues to constitute Confidential Information or a Trade Secret.
Except as required to be disclosed to his attorney, accountant or financial
advisor, the Executive shall not disclose or divulge to any other person
(particularly to any other employee) any terms of the Executive's compensation
under this Agreement. Upon any termination or expiration of his employment, the
Executive will promptly deliver to the Company all data, lists, information,
memoranda, documents and all other property belonging to the Company or
containing Confidential Information or Trade Secrets of the Company.


b.    As used in this Agreement:


i.    "Confidential Information" of the Company shall mean any valuable,
competitively sensitive data and information related to the Company's business
other than Trade Secrets that are not generally known by or readily available to
the Company's competitors, including, among other things, that which relates to
services performed by the Executive for the Company, or was created or obtained
by the Executive while performing services for the Company or by virtue of the
Executive's relationship with the Company; and


ii.    "Trade Secrets" shall mean information or data of the Company, including
but not limited to technical or non-technical data, compilations, programs,
devices, methods, techniques, processes, financial data and financial plans,
that: (a) derive economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from their disclosure or use; and (b) are the
subject of efforts that are reasonable under the circumstances to maintain their
secrecy. To the extent that the foregoing definition is inconsistent with a
definition of "trade secret" mandated under applicable law, the latter
definition shall govern for purposes of interpreting the Executive's obligations
under this Agreement.


iii.    The obligations set forth in this Section shall not be applicable to any
information which: (i) the Company has authorized the Executive in writing to
publicly disclose, copy or use, but only to the extent of such authorization;
 
(ii)    is generally known or becomes part of the public domain through no fault
of the Executive; (iii) is disclosed to the Company by third parties without
restrictions on disclosure; or (iv) is required to be disclosed in the context
of any administrative or judicial proceedings; PROVIDED that, if the Executive
is requested or becomes legally compelled

-5-

--------------------------------------------------------------------------------



to disclose any Confidential Information or Trade Secrets, the Executive will
provide the Company with prompt written notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section and the Executive will cooperate with the Company in
any effort the Company undertakes to obtain a protective order or other remedy.
If such a protective order or other remedy is not obtained or the Company waives
compliance with this Section, the Executive will furnish only that portion of
the Confidential Information and Trade Secrets that is legally required and will
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information to be disclosed. The
Company hereby agrees to indemnify and hold harmless Executive from all costs
and expenses, including attorneys' fees, he incurs in carrying out his
obligations under the proviso provisions of this subsection 10.b.iii and further
agrees upon the written request of Executive to advance to Executive the
anticipated cost of complying with his obligations under such proviso
provisions.


11.    REPRESENTATIONS AND WARRANTIES. The Executive hereby represents and
warrants that (a) he has the right to enter into this Agreement with the Company
and to grant the rights contained in this Agreement, and (b) the provisions of
this Agreement do not violate any other contracts or agreements that the
Executive has entered into with any other individual or entity.


12.    SERVICES OF THE EXECUTIVE. In the course of his employment under this
Agreement, the Executive will have access to Trade Secrets, the disclosure or
unauthorized use of which, the Company seeks to protect and the Executive has
agreed to protect. As a result of benefits accruing to the Executive from his
access to such Trade Secrets, and of the improvement in his knowledge, and
proficiency arising therefrom, the Executive acknowledges that (a) his services
are and will remain special and extraordinary, and have and will have a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in any action at law; (b) he is willing to comply with the restrictions
contained in Sections 4.b and 4.c; (c) the restrictions contained in those
Sections will not impair his ability to earn a living in any businesses other
than those businesses from which he is prohibited during the time of such
restriction; and (d) a material breach of his obligations under Sections 4.b,
4.c or 11 will cause the Company irreparable injury and damage. It is,
therefore, agreed that the Company, in addition to any other remedies, shall be
entitled to injunctive and other equitable relief to enforce its rights under,
and to prevent a breach of, Sections 4.b, 4.c and 10 of this Agreement by the
Executive.


13.    ASSIGNABILITY ETC. This Agreement shall be nondelegable and nonassignable
by the Executive, and shall inure to the benefit of heir and assigns the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company and any entity succeeding to all or substantially all of the business
assets of the Company by merger, consolidation, purchase of assets or otherwise.


14.    NOTICES. Any notice pertaining to this Agreement shall be in writing and
shall be served by delivering said notice (i) by hand, (ii) by overnight mail by
a internationally recognized carrier, (iii) by sending it by certified mail,
postage prepaid, return receipt requested, or (iv) by confirmed telefax, with
notice confirmed, to the Executive at the address first stated above or his
office at the Company, and to the Company at:


21 Corporate Dr.
Ste. 103
Clifton Park, NY 12065
Attn: CEO


The addresses for notice may be changed by notice given to the other party
pursuant to this Section.


15.    MISCELLANEOUS.


a.    This Agreement shall be governed by and construed under the laws and
decisions of the State of New York applicable without regard to the principles
of conflicts of laws. The parties to this Agreement agree that the state or
federal courts in the State of New York shall have personal jurisdiction over
them with respect to, and shall be the exclusive forum for the resolution of,
any matter or controversy arising from or with respect to this Agreement.
Service of a summons and complaint concerning any such matter or controversy
may, in addition to any other lawful means, be effected by sending a copy of
such summons and complaint by certified mail to the party to be served as

-6-

--------------------------------------------------------------------------------



specified in Section 14 of this Agreement or at such other address as the party
to be served shall have provided in writing to the other from time to time in
accordance with Section 14.


b.    To the extent permitted by law, the Executive and the Company irrevocably
waive trial by jury and any objection which he or it may now or hereafter have
to the venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in the City of New York, and to the extent permitted by
law, the Executive and the Company hereby further irrevocably waive any claim
that any such suit, action or proceeding brought in the City of New York has
been brought in an inconvenient forum.


c.    This Agreement contains the entire understanding of the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all previous written and oral agreements between the parties with respect to the
subject matter set forth in this Agreement.


d.    This Agreement may not be modified or amended except by a writing signed
by the parties to this Agreement.


e.    Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions of this
Agreement in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If the
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.


f.    The following provisions of this Agreement shall survive in accordance
with their terms, the expiration or termination of this Agreement for any
reason: Sections 4, 7, 8, 10, 11, 12 and 15.


g.    A waiver by either party of any Section, term or condition of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such Section, term or condition for the future or of any subsequent breach
thereof, and any such waiver must be in writing, signed by the party to be
charged. All rights and remedies contained in this Agreement are cumulative, and
none of them shall be construed so as to limit any other right or remedy of
either party.


h.    This Agreement may be executed in counterparts, all of which shall
constitute one and the same agreement.


i.    The headings and titles to the Sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provisions of this Agreement.


j.    All references to Sections shall be to sections and schedules of this
Agreement.


k.    All references using male pronouns shall be deemed to include female
pronouns.


l.    This Agreement maybe signed in multiple counterparts, each of which shall
be deemed an original. Any executed counterpart returned by facsimile shall be
deemed an original executed counterpart.

-7-

--------------------------------------------------------------------------------



If the foregoing accurately reflects the Executive's understanding, please
countersign and return one counterpart of this Agreement to the Company.


Sincerely yours,


ON2 TECHNOLOGIES, INC.
 
 
By:  /s/ Jim Meyer

--------------------------------------------------------------------------------

Name:  James Meyer
Title:  CEO


 
/s/ Matt Frost

--------------------------------------------------------------------------------

Matthew C. Frost
-8-

--------------------------------------------------------------------------------


 